Exhibit 10.26

EXECUTION VERSION





JOINDER, dated as of May 3, 2017 (this “Joinder”), to the SHAREHOLDERS AGREEMENT
(the “Agreement”) of APOLLO GLOBAL MANAGEMENT, LLC, a Delaware limited liability
company (the “Company”), dated as of July 13, 2007, as amended by the First
Amendment and Joinder dated as of August 18, 2009, by and among the Company, AP
Professional Holdings, L.P., BRH Holdings, L.P., Black Family Partners, L.P.,
MJR Foundation LLC, MJH Partners, L.P., Leon D. Black, Marc J. Rowan and Joshua
J. Harris, and, solely in connection with Article VII of the Agreement, APO
Corp., APO Asset Co., LLC, APO (FC), LLC, Apollo Principal Holdings I, L.P.,
Apollo Principal Holdings II, L.P., Apollo Principal Holdings III, L.P., Apollo
Principal Holdings IV, L.P., Apollo Principal Holdings V, L.P., Apollo Principal
Holdings VI, L.P., Apollo Principal Holdings VII, L.P., Apollo Principal
Holdings VIII, L.P., Apollo Principal Holdings IX, L.P. and Apollo Management
Holdings, L.P. and as supplemented by the Joinder dated as of May 5, 2016, by
and among Apollo Principal Holdings X, L.P., AMH Holdings (Cayman), L.P., Apollo
Principal Holdings XI, LLC, APO (FC II), LLC and APO UK (FC), Limited.
WHEREAS, Apollo Principal Holdings XII, L.P., a Cayman Islands exempted limited
partnership (“APH XII”) has become a member of the Apollo Operating Group and
Section 7.3 of the Agreement requires the Company to cause any new member of the
Apollo Operating Group to agree to be bound by Article VII of the Agreement; and
WHEREAS, APO (FC III), LLC, a Cayman Islands limited liability company and
wholly owned subsidiary of the Company (“APO FC III”), has acquired ownership
interests in APH XII and agrees to be bound by Article VII of the Agreement;
NOW, THEREFORE, pursuant to the terms of the Agreement, and in consideration of
the above premises, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.1
Defined Terms.

Capitalized terms used but not defined herein shall have the respective meanings
given to them in the Agreement.
1.2
Joinder to the Agreement.

(a)    Pursuant to Section 7.3 of the Agreement, APH XII hereby agrees to become
a party to the Agreement solely in connection with Article VII of the Agreement
and shall be fully bound by, and subject to, all of the covenants, terms and
conditions of Article VII of the Agreement as though an original party thereto
and shall be deemed a member of the “Apollo Operating Group” and a “Company
Indemnifying Party” for all purposes thereof.
(b)    APO FC III hereby agrees to become a party to the Agreement solely in
connection with Article VII of the Agreement and shall be fully bound by, and
subject to, all of the covenants, terms and conditions of Article VII of the
Agreement as though an original party thereto and shall be deemed a “Company
Indemnifying Party” for all purposes thereof.
1.3
No Other Amendments or Waivers; Integration.

Except as expressly amended by this Joinder, the Agreement shall remain in full
force and effect, enforceable in accordance with its terms. Except as
specifically set forth herein, this Joinder is not a


1

--------------------------------------------------------------------------------




consent to any waiver or modification of any other term or condition of the
Agreement or any of the instruments or documents referred to in the Agreement
and shall not prejudice any rights that the parties thereto may now or hereafter
have under or in connection with the Agreement or any of the instruments or
documents referred to therein. Except as specifically set forth herein, this
Joinder shall be interpreted in a manner consistent with the terms of the
Agreement.
1.4
Governing Law.

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF).
1.5
Counterparts and Facsimile Execution.

This Joinder may be executed in any number of counterparts, including by
facsimile or other electronic transmission, and each such counterpart hereof
shall be deemed to be an original instrument, but all such counterparts together
shall constitute but one agreement.
* * * * *
 




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Joinder to be duly executed
and delivered, all as of the date first set forth above.
 
 
 
 
Agreed and acknowledged solely in connection with Article VII of the Agreement:
 
 
 
 
APOLLO PRINCIPAL HOLDINGS XII, L.P.
 
 
By:
 
Apollo Principal Holdings XII GP, LLC,
its General Partner
 
 
By:
 
/s/ John J. Suydam
 
 
John J. Suydam
Vice President and Secretary



 
 
 
APO (FC III), LLC


By: Apollo Global Management, LLC,
its Member
 
 
By:
 
AGM Management, LLC,
its Manager
 
 
By:
 
BRH Holdings GP, Ltd.,
its Sole Member
By:
 
/s/ John J. Suydam______________________
 
 
John J. Suydam
Vice President

 
 


Acknowledged and Agreed:
 
 
 
 
APOLLO GLOBAL MANAGEMENT, LLC
 
 
By:
 
AGM Management, LLC,
its Manager
 
 
By:
 
BRH Holdings GP, Ltd.,
its Sole Member
 
 
By:
 
/s/ John J. Suydam
 
 
John J. Suydam
Vice President



[Signature Page to Joinder to Shareholders Agreement]